FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForNovember02, 2012 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  ﻿ Appendix 1 Income statement reconciliations and Segmental analysis Appendix 1 Income statement reconciliations and Segmental analysis Income statement reconciliations Quarter ended 30 September 2012 30 June 2012 30 September 2011 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Interest receivable - - - Interest payable Net interest income Fees and commissions receivable - - - Fees and commissions payable - - - Income from trading activities (Loss)/gain on redemption of own debt - 1 1 Other operating income (excluding insurance net premium income) Insurance net premium income - - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges Insurance net claims - - - Operating profit/(loss) before impairment losses Impairment losses - - Operating profit/(loss) 2 Appendix 1 Income statement reconciliations and Segmental analysis (continued) Income statement reconciliations (continued) Quarter ended 30 September 2012 30 June 2012 30 September 2011 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m £m £m £m Operating profit/(loss) 2 Own credit adjustments (1) - - - Asset Protection Scheme (2) 1 - 2 - 60 - Payment Protection Insurance costs - Sovereign debt impairment - Interest rate hedge adjustments on impaired available-for-sale sovereign debt - 60 - Amortisation of purchased intangible assets 47 - 51 - 69 - Integration and restructuring costs - - - (Loss)/gain on redemption of own debt - 1 - Strategic disposals 23 - - 49 - Bonus tax - 5 - RFS Holdings minority interest 1 - 8 - 3 - (Loss)/profit before tax - - - Tax charge - - - (Loss)/profit from continuing operations - - - Profit/(loss) from discontinued operations, net of tax 5 - 5 - 6 - 6 (Loss)/profit for the period - - - Non-controlling interests - 5 - 5 7 - 7 Preference share dividends - (Loss)/profit attributable to ordinary and B shareholders - - - Notes: Reallocation of £435 million loss (Q2 2012 - £271 million loss; Q3 2011 - £735 million gain) to income from trading activities and £1,020 million loss (Q2 2012 - £247 million loss; Q3 2011 - £1,887 million gain) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Income statement reconciliations (continued) Nine months ended 30 September 2012 30 September 2011 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Interest receivable - Interest payable Net interest income Fees and commissions receivable - - Fees and commissions payable - - Income from trading activities Gain on redemption of own debt - - Other operating income (excluding insurance premium income) Insurance net premium income - - Non-interest income Total income Staff costs Premises and equipment Other administrative expenses Depreciation and amortisation Operating expenses Profit before other operating charges Insurance net claims - - Operating profit before impairment losses Impairment losses - Operating profit/(loss) Appendix 1 Income statement reconciliations and Segmental analysis (continued) Income statement reconciliations (continued) Nine months ended 30 September 2012 30 September 2011 Managed Reallocation of one-off items Statutory Managed Reallocation of one-off items Statutory £m £m £m £m £m £m Operating profit/(loss) Own credit adjustments (1) - - Asset Protection Scheme (2) 44 - - Payment Protection Insurance costs - - Sovereign debt impairment - Interest rate hedge adjustments on impaired available-for-sale sovereign debt - Amortisation of purchased intangible assets - - Integration and restructuring costs - - Gain on redemption of own debt - - Strategic disposals - 22 - Bonus tax - - - 27 - RFS Holdings minority interest 18 - 5 - (Loss)/profit before tax - - Tax charge - - Loss from continuing operations - - Profit from discontinued operations, net of tax 6 - 6 37 - 37 Loss for the period - - Non-controlling interests 16 - 16 - Preference share dividends - Loss attributable to ordinary and B shareholders - - Notes: Reallocation of £1,715 million loss (nine months ended 30 September 2011 - £565 million gain) to income from trading activities and £2,714 million loss (nine months ended 30 September 2011 - £1,821 million gain) to other operating income. Reallocation to income from trading activities. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis In January 2012, the Group announced the reorganisation of its wholesale businesses into 'Markets' and 'International Banking'. Divisional results are presented based on the new organisational structure. The Group also revised its allocation of funding and liquidity costs and capital for the new divisional structure as well as for a new methodology. In addition, the Group had previously included movements in the fair value of own derivative liabilities within the Markets operating segment. These movements are now combined with movements in the fair value of own debt in a single measure, 'own credit adjustments' and presented as a reconciling item. Refer to 'presentation of information' on page 4 of the main announcement for further details. Comparatives have been restated accordingly. Analysis of divisional operating profit/(loss) The following tables provide an analysis of divisional operating profit/(loss) by main income statement captions. The divisional income statements on pages 20 to 62 of the main announcement reflect certain presentational reallocations as described in the notes below. These do not affect the overall operating profit/(loss). Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment (losses)/ recoveries Operating profit/(loss) Quarter ended 30 September 2012 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 65 International Banking - Ulster Bank 50 - US Retail & Commercial - Markets (1) 14 - 6 Direct Line Group (2) 61 - Central items - - Core Non-Core (3) 79 50 - Managed basis Reconciling items Own credit adjustments (4) - Asset Protection Scheme (5) - 1 1 - - - 1 Payment Protection Insurance costs - Amortisation of purchased intangible assets - Integration and restructuring costs - Loss on redemption of own debt - Strategic disposals - RFS Holdings minority interest 3 1 - - Statutory basis Notes: Reallocation of £3 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £48 million investment income, of which £29 million is included in net interest income and £19million in non-interest income. Reallocation of £32 million between non-interest income and net interest income in respect of instalment income. Reallocation of £7 million between net interest income and non-interest income in respect of funding costs of rental assets, £12 million and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £5 million. Comprises £435 million loss included in 'Income from trading activities' and £1,020 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment (losses)/ recoveries Operating profit/(loss) Quarter ended 30 June 2012 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 64 International Banking - Ulster Bank 46 - US Retail & Commercial - Markets 32 - Direct Line Group (1) 68 - Central items 1 - 2 Core Non-Core (2) 48 1 - Managed basis Reconciling items Own credit adjustments (3) - Asset Protection Scheme (4) - Payment Protection Insurance costs - Amortisation of purchased intangible assets - Integration and restructuring costs - Strategic disposals - RFS Holdings minority interest 11 9 - - 8 Statutory basis Notes: Total income includes £73 million investment income, of which £37 million is included in net interest income and £36million in non-interest income. Reallocation of £31 million between non-interest income and net interest income in respect of instalment income. Reallocation of £38 million between net interest income and non-interest income in respect of funding costs of rental assets, £40 million and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £2 million. Comprises £271 million loss included in 'Income from trading activities' and £247 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment (losses)/ recoveries Operating profit/(loss) Quarter ended 30 September 2011 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - 45 International Banking (1) - Ulster Bank 60 - US Retail & Commercial - Markets (2) - 5 Direct Line Group (3) 84 - Central items 17 66 78 Core Non-Core (4) 65 Managed basis 2 Reconciling items Own credit adjustments (5) - Asset Protection Scheme (6) - Sovereign debt impairment - Interest rate hedge adjustments on impaired available-for-sale sovereign debt - Amortisation of purchased intangible assets - Integration and restructuring costs - Gain on redemption of own debt - 1 1 - - - 1 Strategic disposals - Bonus tax - RFS Holdings minority interest 1 - - Statutory basis Notes: Reallocation of £9 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £3 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £72 million investment income, of which £49 million is included in net interest income and £23 million in non-interest income. Reallocation of £35 million between non-interest income and net interest income in respect of instalment income. Reallocation of £54 million between net interest income and non-interest income in respect of funding costs of rental assets, £53 million and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £1 million. Comprises £735 million gain included in 'Income from trading activities' and £1,887 million gain included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment (losses)/ recoveries Operating profit/(loss) Nine months ended 30 September 2012 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - International Banking (1) - Ulster Bank - US Retail & Commercial - Markets (2) 62 - Direct Line Group (3) - Central items - - Core Non-Core (4) - Managed basis Reconciling items Own credit adjustments (5) - Asset Protection Scheme (6) - Payment Protection Insurance costs - Amortisation of purchased intangible assets - Integration and restructuring costs - Gain on redemption of own debt - Strategic disposals - RFS Holdings minority interest - - Statutory basis Notes: Reallocation of £9 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £5 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £211 million investment income, of which £119 million is included in net interest income and £92million in non-interest income. Reallocation of £94 million between non-interest income and net interest income in respect of instalment income. Reallocation of £96 million between net interest income and non-interest income in respect of funding costs of rental assets, £103 million and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £7 million. Comprises £1,715 million loss included in 'Income from trading activities' and £2,714 million loss included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Appendix 1 Income statement reconciliations and Segmental analysis (continued) Segmental analysis (continued) Analysis of divisional operating profit/(loss) (continued) Net interest income Non- interest income Total income Operating expenses Insurance net claims Impairment (losses)/ recoveries Operating profit/(loss) Nine months ended 30 September 2011 £m £m £m £m £m £m £m UK Retail - UK Corporate - Wealth - International Banking (1) - Ulster Bank - US Retail & Commercial - Markets (2) 47 - 19 Direct Line Group (3) - Central items 11 93 - Core Non-Core (4) Managed basis Reconciling items Own credit adjustments (5) - Asset Protection Scheme (6) - Payment Protection Insurance costs - Sovereign debt impairment - Interest rate hedge adjustments on impaired available-for-sale sovereign debt - Amortisation of purchased intangible assets - Integration and restructuring costs - - Gain on redemption of own debt - Strategic disposals - Bonus tax - RFS Holdings minority interest 2 - - Statutory basis Notes: Reallocation of £30 million between net interest income and non-interest income in respect of funding costs of rental assets. Reallocation of £9 million between net interest income and non-interest income to record interest on financial assets and liabilities designated as at fair value through profit or loss. Total income includes £205 million investment income, of which £156 million is included in net interest income and £49 million in non-interest income. Reallocation of £105 million between non-interest income and net interest income in respect of instalment income. Reallocation of £159 million between net interest income and non-interest income in respect of funding costs of rental assets, £155 million and to record interest on financial assets and liabilities designated as at fair value through profit or loss, £4 million. Comprises £565 million gain included in 'Income from trading activities' and £1,821 million gain included in 'Other operating income' on a statutory basis. Included in 'Income from trading activities' on a statutory basis. Appendix 2 Businesses outlined for disposal Appendix 2 Businesses outlined for disposal To comply with EC State Aid requirements the Group agreed to make a series of divestments by the end of 2013: the disposal of a majority interest in Direct Line Group, Global Merchant Services and its interest in RBS Sempra Commodities JV. The Group also agreed to dispose of its RBS England and Wales and NatWest Scotland branch-based businesses, along with certain SME and corporate activities across the UK ('UK branch-based businesses'). The disposals of Global Merchant Services and RBS Sempra Commodities JV businesses have now effectively been completed. On 12 October 2012, the Group announced that it had received notification of Santander's decision to pull out of its agreed purchase of certain of the Group's UK branched-based businesses. Santander's decision follows extensive work by both parties to separate the businesses into a largely standalone form and to prepare the business, customers and staff for transfer. RBS intends to initiate a new process of disposal following discussion with HM Treasury and the European Commission. The Direct Line Group IPO prospectus was published on 28 September 2012 and the shares were admitted to listing on 16 October 2012. RBS Group sold 520.8 million ordinary shares in Direct Line Group, representing 34.7% of the total share capital, generating gross proceeds of £911 million. This was consistent with the already communicated plan to divest control of Direct Line Group in stages, with control ceded by the end of 2013 and complete disposal by the end of 2014. Direct Line Group reached agreement with RBS Group in September 2012 for an arm's-length, five year distribution agreement for the continued provision of general insurance products post-divestment. Residual IT services will also be provided under a Transitional Services Agreement. The table below shows total income and operating profit of Direct Line Group and the UK branch-based businesses. Total income Operating profit before impairments Operating profit YTD Q3 2012 FY 2011 YTD Q3 2012 FY 2011 YTD Q3 2012 FY 2011 £m £m £m £m £m £m Direct Line Group (1) UK branch-based businesses Total The table below shows the estimated risk-weighted assets, total assets and capital of the businesses identified for disposal. RWAs Total assets Capital 30 September 31 December 30 September 31 December 30 September 31 December £bn £bn £bn £bn £bn £bn Direct Line Group (1) n/m n/m UK branch-based businesses (2) Total Notes: Total income includes investment income of £211 million (FY 2011 - £302 million). Total assets and estimated capital include approximately £0.9 billion of goodwill, of which £0.7 billion is attributed to Direct Line Group by RBS Group. Estimated notional equity based on 10% of RWAs. Appendix 2 Businesses outlined for disposal (continued) Further information on the UK branch-based businesses by division is shown in the tables below: Division Total UK Retail UK Corporate YTD Q3 2012 FY 2011 £m £m £m £m Income statement Net interest income Non-interest income 64 Total income Direct expenses - staff - other Indirect expenses Operating profit before impairment losses Impairment losses Operating profit 94 Analysis of income by product Loans and advances 86 Deposits 58 Mortgages - Other 55 35 90 Total income Net interest margin 4.64% 3.03% 3.64% 3.57% Employee numbers (full time equivalents rounded to the nearest hundred) Division Total UK Retail UK Corporate Markets 30 September 31 December £bn £bn £bn £bn £bn Capital and balance sheet Total third party assets (excluding mark-to- market derivatives) - Loans and advances to customers (gross) - Customer deposits - Derivative assets - - Derivative liabilities - Risk elements in lending - Loan:deposit ratio 86% 88% - 87% 86% Risk-weighted assets - Index Page Accounting policies 74 Analysis of results 13 Balance sheet 19 Capital resources and ratios 18 Impairment losses 16 Net-interest income 13 Non-interest income 14 One-off and other items 17 Operating expenses 15 Available-for-sale reserve 86 Average balance sheet 68 Balance sheet Consolidated 65 Summary 19 Basis of preparation 74 Business divestments Businesses outlined for disposal Appendix 2 Notes 82 Capital 92 Analysis of results 18 Capital resources 93 Risk asset ratios 92 Central items 54 Consolidated financial statements 63 Consolidated balance sheet 65 Consolidated income statement 63 Consolidated statement of changes in equity 71 Consolidated statement of comprehensive income 64 Notes 74 Contacts xii Contingent liabilities and commitments 86 Index (continued) Page Debt securities Direct Line Group 48 Dividends 80 Divisional performance 20 Central Items 54 Direct Line Group 48 International Banking 31 Markets 44 Non-Core 56 UK Corporate 26 UK Retail 23 Ulster Bank 35 US Retail & Commercial 38 Wealth 29 Earnings per share 81 Employees Costs 76 Employee numbers 22 Financial instruments 84 Forward-looking statements 3 Funded assets by division 21 Group Chief Executive's comment iv Highlights i Impairment Analysis of results 16 Problem debt management Income statement Consolidated 63 Summary 10 International Banking 31 Index (continued) Page Litigation, investigations and reviews 87 Markets 44 Net interest income 13 Non-Core 56 Non-interest income 14 One-off and other items 17 Operating expenses Analysis of results 15 Notes 76 Other developments 89 Outlook xi Payment Protection Insurance 76 Post balance sheet events 91 Presentation of information 4 Results presentation xii Results summary - statutory 9 Risk and balance sheet management 92 Capital 92 Country risk Credit risk Liquidity and funding risk 97 Market risk Risk-weighted assets By division 22 Capital 92 Segmental analysis Appendix 1 Share consolidation 80 Index (continued) Page Statement of changes in equity 71 Statement of comprehensive income 64 Strategic Plan xi Tax 78 UK Corporate 26 UK Retail 23 Ulster Bank 35 US Retail & Commercial 38 Value-at-risk (VaR) Wealth 29 Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
